Citation Nr: 0923648	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  07-00 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an earlier effective date prior to January 3, 
1994, for the grant of service connection for posttraumatic 
stress disorder (PTSD), to include whether clear and 
unmistakable error (CUE) exists in an April 1980 rating 
decision and a March 1994 rating decision.


REPRESENTATION

Appellant represented by:	Polly Murphy, Esquire


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
January 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

In November 2008, the Board remanded the Veteran's claim to 
afford him a personal hearing.  A video conference hearing 
was held in March 2009, with the Veteran sitting at the 
Muskogee RO, and Kathleen K. Gallagher, a Veterans Law Judge 
(VLJ), sitting in Washington, DC.  The VLJ was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002 & Supp. 2008) and is rendering the 
determination in this case.  A transcript of the testimony is 
in the claims file.  Therefore, the Board finds that its 
remand directives were complied with.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In an April 1980 rating decision, the RO denied service 
connection for psychomotor epilepsy.

3.  In the April 1980 rating decision, the RO contemplated 
findings in the service treatment records and the Veteran's 
report that he was hospitalized at the VAMC in Lyons, New 
Jersey, in its denial of service connection.  The decision is 
supported by evidence then of record and was consistent with 
the law and regulations then in effect.

4.  In a March 1994 rating decision, the RO granted service 
connection for PTSD, assigning a 50 percent evaluation, 
effective from January 3, 1994.

5.  In the March 1994 rating decision, the RO contemplated 
findings in the Veteran's service treatment records, VA 
medical records, and the February 1994 VA examination report 
in its decision.  The decision is supported by evidence then 
of record and was consistent with the law and regulations 
then in effect.

6.  A formal or informal claim for service connection for 
PTSD was not received prior to the informal claim filed on 
January 3, 1994.


CONCLUSIONS OF LAW

1.  An April 1980 rating decision was not clearly and 
unmistakably erroneous and cannot be revised or reversed 
based on CUE.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.105(a) (2008).

2.  A March 1994 rating decision was not clearly and 
unmistakably erroneous and cannot be revised or reversed 
based on CUE.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.105(a) (2008).

3.  The requirements for an effective date prior January 3, 
1994, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

However, these notice and assistance requirements are not 
applicable to requests for revision of a final decision based 
on CUE because the matter involves an inquiry based upon the 
evidence of record at the time of the decision rather than 
the development of new evidence.  Livesay v. Principi, 15 
Vet. App. 165, 178-79 (2001); VAOPGCPREC 12-2001 at para. 7 
(July 6, 2001) (VA does not have "a duty to develop" a CUE 
case because "there is nothing further that could be 
developed"); see also Livesay v. Principi, 14 Vet. App. 324, 
326 (2001); Parker v. Principi, 15 Vet. App. 407 (2002).

As to the earlier effective date claim, the Board notes that 
the Veteran did not receive a VCAA notice letter with regard 
to this claim.  In certain circumstances, failure to provide 
pre-adjudicative notice of any of the necessary duty to 
notify elements is presumed to create prejudicial error.  
Shinseki v. Sanders, 556 U.S. - (2009).  The Secretary then 
has the burden to show that this error was not prejudicial to 
the Veteran. Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir. 2007), rev'd on other grounds, Shinseki v. Sanders, 
supra.  In order to demonstrate that no prejudice resulted 
from a notice error, the record must demonstrate that, 
despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

The Board finds that prejudice has not been shown in this 
case because the Veteran had actual knowledge of what was 
required to substantiate his earlier effective date claim.  
His statements demonstrate this awareness.  For example, at 
his March 2009 hearing, the Veteran testified as to when he 
filed his claim for PTSD and the symptoms he was treated for 
in 1980.  In addition, neither the Veteran nor his attorney 
have argued that the failure to provide Dingess notice of how 
VA determines an effective date prior to adjudication of the 
claim somehow affected the fairness of the following 
proceedings.  Furthermore, the Board notes that during the 
pendency of this claim, the Veteran has been represented by 
an experienced attorney, who is well aware of the 
requirements of the VCAA and the elements needed to 
substantiate the Veteran's claim, and his attorney has 
submitted argument during the course of this appeal.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that 
VCAA notice error was not prejudicial because the appellant 
demonstrated actual knowledge of the information and evidence 
necessary to substantiate his claim by way of the arguments 
made to the RO); see also Overton v. Nicholson, 20 Vet. App. 
427, 438 (2006) (noting that representation is a factor that 
must be considered when determining whether that appellant 
has been prejudiced by VCAA notice error).  For these 
reasons, it is not prejudicial to the Veteran for the Board 
to proceed to finally decide this appeal as the notice error 
did not affect the essential fairness of the adjudication.  
The Board, therefore, finds that the duty to notify has been 
satisfied in this case.

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the Veteran 
in substantiating this claim.  38 U.S.C.A. §§ 5102, 5103 and 
5103A (West 2002); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
an appellant are to be avoided).  Accordingly, it is not 
prejudicial for the Board to decide the matter without 
further development.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


LAW AND ANALYSIS

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

The revision of a final rating decision based on CUE 
generally will involve the assignment of an earlier effective 
date for those benefits involved because the governing 
regulation requires that benefits be paid "as if the 
corrected decision had been made on the date of the reversed 
decision."  38 C.F.R. § 3.105(a).  CUE is a special type of 
error; it is an error that the claimant alleges was made in a 
prior rating decision that the claimant did not appeal within 
the one-year time limit for filing an appeal to the Board.  
38 U.S.C.A. §§ 5109A, 7105(b)(1), (c); 38 C.F.R.  
§ 3.105(a).  It is not just any error but rather it is the 
sort of error that, had it not been made, would have 
manifestly changed the outcome of the rating decision so that 
the benefit sought would have been granted.  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992); cf. Fugo v. Brown, 6 
Vet. App. 40, 44 (1993) (noting that "[i]t is difficult to 
see how either failure in 'duty to assist' or failure to give 
reasons or bases could ever be CUE"); see Caffrey v. Brown, 
6 Vet. App. 377, 383-84 (holding that failure to fulfill duty 
to assist cannot constitute clear and unmistakable error).  
It is not simply a disagreement with how the facts were 
weighed or evaluated.  Rather, either the correct facts, as 
they were known at the time, were not before the adjudicator 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell, 3 Vet. App at 313.

A claim for benefits based on CUE in a prior final rating 
decision entails special pleading and proof requirements to 
overcome the finality of the decision by collateral attack 
because the decision was not appealed during the appeal 
period.  Fugo, 6 Vet. App. at 44; Duran v. Brown, 7 Vet. App. 
216, 223 (1994).  In order for a claimant to successfully 
establish a valid claim of CUE in a final RO rating decision, 
the claimant must articulate with some degree of specificity 
what the alleged error is, and, unless the alleged error is 
the kind of error that, if true, would be CUE on its face, 
the claimant must provide persuasive reasons explaining why 
the result of the final rating decision would have been 
manifestly different but for the alleged error.  Luallen v. 
Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44, 
review en banc denied, 6 Vet. App. 162, 163 (1994) (noting 
that pleading and proof are two sides of the same coin; if 
there is a heightened proof requirement, there is, a 
fortiori, a heightened pleading requirement).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that January 
3, 1994, is the correct date for the grant of service 
connection for PTSD.  While the Veteran, through his 
representative, has alleged that he is entitled to an earlier 
effective date for his award of service connection because he 
exhibited PTSD symptoms during a VAMC hospitalization in 
1980, and because those treatment records were not available 
at the time the April 1980 rating decision was made, the 
Board finds that there is no basis under the governing legal 
criteria to establish that he is legally entitled to an 
earlier effective date.

At the outset, the Board notes that the Veteran, through his 
representative, has essentially argued that CUE exists in the 
April 1980 rating decision which denied service connection 
for psychomotor epilepsy.  He has also claimed that CUE 
exists in the March 1994 rating decision that granted service 
connection for PTSD, assigning a 50 percent evaluation, 
effective from January 3, 1994.  His argument with regard to 
the March 1994 rating decision is that the RO erred when it 
assigned an effective date of January 3, 1994. 
The Board observes that VAMC treatment records dated in 
January 1980 evaluated the Veteran's psychiatric condition 
with an admitting diagnosis of psychomotor epilepsy and a 
final diagnosis of episodic excessive drinking.  It appears 
from the file that the RO did not have these records at the 
time that it adjudicated the Veteran's claim for psychomotor 
epilepsy in April 1980, although it had requested these 
records and was aware of the admitting diagnosis because it 
had received VA Form 10-7131, Exchange of Beneficiary 
Information and Request for Administrative and Adjudicative 
Action from the Lyons VAMC in January 1980.  The RO 
acknowledged in the April 1980 rating decision that the 
Veteran was admitted to the Lyons VAMC in December 1979 with 
the admitting diagnosis of psychomotor epilepsy.  The Veteran 
now argues that his effective date for PTSD should the date 
of his claim for psychomotor epilepsy in 1980 because the RO 
should have gotten these records from the Lyons VA before 
issuing its decision in April 1980 and that had the RO 
obtained these records it would have determined that the 
veteran had PTSD at that time and would have awarded service 
connection for PTSD.

However, the Board can find no governing authority in effect 
at the time of the April 1980 rating decision that would have 
mandated that service connection for PTSD be established even 
though the Veteran did not file a claim for that disorder at 
that time but instead filed a claim for psychomotor epilepsy.  
The Veteran has argued that he was told at the time to make a 
claim for "psychomotor epilepsy" rather than PTSD, that is, 
to use that phrase in making his claim.  To the extent that 
he is claiming that the April 1980 rating decision is the 
product of CUE because he was given bad advice as to how to 
word his claim, the Board notes that, even assuming that a VA 
employee had given him erroneous advice, "erroneous advice 
given by a government employee cannot be used to estop the 
government from denying benefits."  Johnson v. Brown, 9 Vet. 
App. 369, 377 (1996); Bone v. Brown, 9 Vet. App. 446, 448-49 
(1996); Owings v. Brown, 8 Vet. App. 17, 23 (1995); McTighe 
v. Brown, 7 Vet. App. 29, 30 (1994); see also Walker v. 
Brown, 8 Vet. App. 356, 359 (1995).  Thus, such an argument 
does not show that the April 1980 rating decision was the 
result of CUE.

Moreover, generally, VA treatment records are constructively 
of record at the time of an adjudication, and the failure of 
the RO or the Board to consider any such pertinent records 
might constitute CUE, even though such evidence was not 
actually in the record assembled for appellate review.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  However, the Bell 
doctrine of constructive notice is not applicable to the case 
at hand.  In Damrel v. Brown, 6 Vet. App. 242, 246 (1994), 
the Court held that the Bell constructive notice doctrine 
could not be applied retroactively to VA adjudications 
occurring before Bell was decided.  Since the Board decision 
at issue in the present case was rendered prior to 1992, Bell 
does not operate to make the VA treatment records 
constructively part of the record.  See also 38 C.F.R.  
§ 20.1403(b).  In addition, the Board finds that the there is 
no indication that these treatment records have clearly 
changed the outcome of the April 1980 rating decision.  

In addition, to the extent that the Veteran argues that the 
RO failed in its duty to assist him in 1980 by not obtaining 
the records of treatment from the Lyons VAMC, it is well 
settled that failure of the duty to assist is not CUE.  
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994) (noting that a  
breach in the duty to assist creates an incomplete record, 
not an incorrect record).  Although the Veteran argues that 
these records would have shown the symptoms of PTSD, and 
therefore the RO would have granted service connection for 
PTSD in 1980, this argument is nothing more than an argument 
as to how the RO would have weighed and evaluated the facts 
before it, and such an argument cannot be CUE.  

With regard to the March 1994 decision, the Veteran has 
argued that once service connection for PTSD was granted, the 
RO should have recognized the Veteran's symptoms, exhibited 
in 1980, as being PTSD-related.  Consequently, it appears 
that the Veteran is essentially requesting that the Board 
reweigh or reevaluate the evidence and reach a different 
conclusion.  However, such a disagreement with how the facts 
were weighed or evaluated is not CUE.  Russell, 3 Vet. App at 
313.  Therefore, the Board concludes that the April 1980 and 
March 1994 rating decisions were reasonable based upon the 
record and governing laws and regulations, as they existed in 
April 1980 and March 1994.

Based on the foregoing, the Board finds that the April 1980 
and March 1994 rating decisions were supported by evidence 
then of record and were consistent with the law and 
regulations then in effect.  Therefore, the Board concludes 
that the April 1980 and March 1994 rating decisions were not 
clearly and unmistakably erroneous and cannot be revised or 
reversed based on CUE.  38 U.S.C.A. § 5109A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.105(a) (2008).  Having found that 
there is no CUE in April 1980 and March 1994 rating 
decisions, the Board has also considered whether the Veteran 
is entitled to an earlier effective date based on the date of 
his claim.

Liberally construed, the Veteran first presented his claim 
for service connection for PTSD in a statement received on 
January 2, 1994.  The record does not contain any earlier 
statement or action indicating an intent to file a claim.  
Prior to that date, the Veteran had never mentioned PTSD in 
any of his submissions to the VA.

The Board does observe the VA treatment records from 1980 
which evaluated the Veteran's psychiatric condition at that 
time.  However, the Veteran was not diagnosed with PTSD at 
that time.  Although he did submit a claim within one year of 
his treatment, that claim was for psychomotor epilepsy, which 
the Veteran claimed as secondary to pneumonia during service.  
VA regulations provide that the date of outpatient or 
hospital examination or date of admission to a VA hospital 
will be accepted as the date of receipt of claim when such 
reports relate to examination or treatment of a disability 
for which service connection has previously been established 
or where a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment, 
or hospital admission.  38 C.F.R. § 3.157(b)(1).  

The Board is sympathetic to the Veteran's assertion that his 
claim for service connection for "psychomotor epilepsy" was 
essentially a claim for PTSD.  However, in Ephraim v. Brown, 
82 F.3d 399, 401 (Fed. Cir. 1996) the Federal Circuit held 
that a newly diagnosed disorder, whether or not medically 
related to a previously diagnosed disorder, cannot be the 
same claim when it has not been previously considered.  See 
also Boggs v. Peake, 520 F.3d 1330 (2008).  The Board notes 
that the disabilities at issue in Ephraim were depressive 
neurosis and PTSD.  Id.  In the absence of competent medical 
evidence indicating that the Veteran's previously diagnosed 
psychomotor epilepsy was in fact more properly diagnosed as 
PTSD, the Veteran's January 3, 1994 claim for PTSD was 
distinct and separate from his previously disallowed claim 
for psychomotor epilepsy.  See Boggs, supra.  Therefore, the 
Board finds that the Veteran did not express intent to file a 
claim for service connection for PTSD following his VA 
hospitalization in January 1980.

In summary, the Veteran's statements and the medical evidence 
dated prior January 3, 1994, did not demonstrate an intent to 
raise an informal claim for PTSD.  Therefore, the Board finds 
that a formal or informal claim was not received prior to the 
statement received on January 3, 1994.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim for an effective date prior to January 3, 
1994, for the grant of service connection for PTSD.


ORDER

Entitlement to an earlier effective date prior to January 3, 
1994, for the grant of service connection for posttraumatic 
stress disorder (PTSD), to include whether clear and 
unmistakable error (CUE) exists in an April 1980 rating 
decision and a March 1994 rating decision, is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


